                             UNITED STATES DISTRICT COURT                     J ...   , , /;}!- "' 11.. J
                                                                                           . vJL:r.
                                                                                                    fl::-- -
                             WESTERN DISTRICT OF KENTUCKY                                         ' Jf?
                                     ATPADUCAH
                                                                                         F£B 23. ~ CL_f2l?I(
                                                                             Us              202/
UNITED STATES OF AMERICA                                                    WEsr;Aft.DsrRtcr Co
                                                                                 ,v. tsr.      URr
                                                                                             ·kENru
                                                                SUPERSEDING INDICTMENTC}(y
V.
                                                                NO. 5:18-CR-50-TBR
                                                                    18 U.S.C. § 7
VICTOR EVERETTE SILVERS                                             18 U.S.C. § 922(g)(8)
a/k/a VICTOR E. SILVERS                                             18 U.S.C. § 924(a)(2)
                                                                    18 U.S.C. § 924(c)(l)(A)
                                                                    18 U.S.C. § 981(a)(l)(C)
                                                                    18 U.S.C. § 11 ll(a)
                                                                    18 U.S .C. § 111 l(b)
                                                                    18 U.S.C. § 1113
                                                                    18 U.S.C. § 1956(c)(7)
                                                                    18 U.S.C. § 2261(a)(l)
                                                                    18 U.S.C. § 2261(b)(l)
                                                                    18 U.S .C. § 2262(a)(l)
                                                                    18 U.S.C. § 2262(b)(l)
                                                                    28 U.S.C. § 2461
The Grand Jury charges:

                                             COUNT I
                               (First Degree Murder (Premeditated))

        On or about October 14, 2018, in the Western District of Kentucky, Christian County,

Kentucky, on the Fort Campbell, Kentucky military installation, a place within the special

maritime and territorial jurisdiction of the United States, as defined in Title 18, United States Code,

Section 7, VICTOR EVERETTE SILVERS a/k/a VICTOR E. SILVERS, defendant herein,

willfully, deliberately, maliciously, and with premeditation and malice aforethought, did

unlawfully kill Brittney Niecol Silvers, by shooting the victim with a firearm.

       In violation of Title 18, United States Code, Section 111 l(a) and (b).



                                                  -1-
The Grand Jury further charges:

                                             COUNT2
                          (Attempted First Degree Murder (Premeditated))

        On or about October 14, 2018, in the Western District of Kentucky, Christian County,

Kentucky, on the Fort Campbell, Kentucky military installation, a place within the special

maritime and territorial jurisdiction of the United States, as defined in Title 18, United States Code,

Section 7, VICTOR EVERETTE SILVERS a/k/a VICTOR E. SILVERS, defendant herein,

willfully, deliberately, maliciously, and with premeditation and malice aforethought, did attempt

to kill J.F.K. III, by shooting at the victim with a firearm.

        In violation of Title 18, United States Code, Section 1113.



The Grand Jury further charges:

                                             COUNT3
                                         (Domestic Violence)

        On or about October 14, 2018, in the Western District of Kentucky, Christian County,

Kentucky, on the Fort Campbell, Kentucky military installation, and elsewhere, VICTOR

EVERETTE SILVERS a/k/a VICTOR E. SILVERS, defendant herein, traveled in interstate

commerce and was present within the special maritime and territorial jurisdiction of the United

States as defined in Title 18, United States Code, Section 7, with the intent to kill, injure, harass,

and intimidate, Brittney Niecol Silvers, a spouse of said defendant, and while in the course of and

as a result of such travel and presence, committed and attempted to commit First Degree Murder

(Premeditated), a crime of violence against Brittney Niecol Silvers, and the death of the victim

resulted.

        In violation of Title 18, United States Code, Section 2261(a)(l) and (b)(l).



                                                  -2-
The Grand Jury further charges:

                                             COUNT4
                                  (Violation of Protection Order)

       On or about October 14, 2018, in the Western District of Kentucky, Christian County,

Kentucky, on the Fort Campbell, Kentucky military installation, and elsewhere, VICTOR

EVERETTE SILVERS a/k/a VICTOR E. SILVERS, defendant herein, traveled in interstate

commerce and was present within the special maritime and territorial jurisdiction of the United

States as defined in Title 18, United States Code, Section 7, with the intent to engage in conduct

that would violate the portion of a protection order issued by the Christian Family Court, Christian

County, Kentucky, in case number 18-D-256-001, that provided protection against violence,

threats, and harassment against, prohibited contact and communication with, and prohibited

physical proximity to, the victim, Brittney Niecol Silvers, and did subsequently engage in such

conduct, and the death of the victim resulted.

       In violation of Title 18, United States Code, Section 2262(a)(l) and (b)(l).



The Grand Jury further charges:

                                            COUNTS
                          (Possession of Firearm by Prohibited Person)

       On or about October 14, 2018, in the Western District of Kentucky, Christian County,

Kentucky, on the Fort Campbell, Kentucky military installation, a place within the special

maritime and territorial jurisdiction of the United States, VICTOR EVERETTE SILVERS a/k/a

VICTOR E. SILVERS, defendant herein, who was subject to a court order issued on October 9,

2018, by the Christian Family Court, Christian County, Kentucky, in case number 18-D-256-001,

issued after a hearing of which he received actual notice, and at which he had an opportunity to



                                                 -3-
participate, restraining him from harassing, stalking, or threatening Brittney Niecol Silvers, an

intimate partner as defined in Title 18, United States Code, Section 921(a)(32), and the order by

its terms explicitly prohibited the use, attempted use, and threatened use of physical force against

Brittney Ni ecol Silvers that would reasonably be expected to cause bodily injury, did knowingly

possess a firearm, that is a Smith and Wesson, model M&P 9 Shield, 9 millimeter caliber

semiautomatic pistol, bearing serial number HZB5092, and ammunition, that had been shipped

and transported in interstate and foreign commerce.

       In violation of Title 18, United States Code, Sections 922(g)(8) and 924(a)(2).



The Grand Jury further charges:

                                         COUNT6
         ( Use/Carry/Discharge Firearm During and in Relation to a Crime of Violence)

       On or about October 14, 2018, in the Western District of Kentucky, Christian County,

Kentucky, on the Fort Campbell, Kentucky military installation, VICTOR EVERETTE

SILVERS a/k/a VICTOR E. SILVERS, defendant herein, did knowingly carry, use, and discharge

a firearm, that is a Smith and Wesson, model M&P 9 Shield, 9 millimeter caliber semiautomatic

pistol, bearing serial number HZB5092, during and in relation to a crime of violence for which he

may be prosecuted in a court of the United States, that is, the offense described in Count 1 of this

Superseding Indictment.

       In violation of Title 18, United Stated Code, Section 924(c)(l)(A).




                                                -4-
The Grand Jury further charges:

                                            COUNT?
             (Use/Carry/Discharge Firearm During and in Relation to a Crime of Violence)

        On or about October 14, 2018, in the Western District of Kentucky, Christian County,

Kentucky, on the Fort Campbell, Kentucky military installation, VICTOR EVERETTE

SILVERS a/k/a VICTOR E. SILVERS, defendant herein, did knowingly carry, use, and discharge

a firearm, that is a Smith and Wesson, model M&P 9 Shield, 9 millimeter caliber semiautomatic

pistol, bearing serial number HZB5092, during and in relation to a crime of violence for which he

may be prosecuted in a court of the United States, that is, the offense described in Count 2 of this

Superseding Indictment.

        In violation of Title 18, United Stated Code, Section 924(c)(1 )(A).



 NOTICE OF SPECIAL FINDINGS AS TO COUNT 1 - {First Degree Murder (Premeditated))

        1.        VICTOR EVERETTE SILVERS a/k/a VICTOR E. SILVERS, defendant

herein, was more than 18 years of age at the time of the offense. (18. U.S.C. § 3591(a)). ·

        2.        VICTOR EVERETTE SILVERS a/k/a VICTOR E. SILVERS, defendant

herein, intentionally killed the victim. (18. U.S.C. § 3591(a)(2)(A)).

        3.        VICTOR EVERETTE SILVERS a/k/a VICTOR E. SILVERS, defendant

herein, intentionally inflicted serious bodily injury that resulted in the death of the victim. (18

U.S.C. § 3591(a)(2)(B)).

       4.         VICTOR EVERETTE SILVERS a/k/a VICTOR E. SILVERS, defendant

herein, intentionally and specifically engaged in an act of violence, knowing that the act created

a grave risk of death to a person, other than one of the participants in the offense, such that




                                                 -5-
participation in the act constituted a reckless disregard for human life, and the victim died as a

direct result of the act. (18 U.S.C. § 3591 (a)(2)(D)).

          5.     VICTOR EVERETTE SILVERS a/k/a VICTOR E. SILVERS, defendant

herein:

                 a. during the commission of the offense, or in escaping apprehension for the

                 offense, knowingly created a grave risk of death to one or more persons in

                 addition to the victim of the offense. (18 U.S.C. § 3592(c)(5)).

                 b. committed the offense in an especially heinous, cruel, or depraved manner in

                 that it involved torture or serious physical abuse to the victim. (18 U.S.C. §

                 3592(c)(6)).

                 c. committed the offense after substantial planning and premeditation to cause the

                 death of a person. (18 U.S.C. § 3592(c)(9)).

                 d. killed or attempted to kill more than one person in a single criminal episode.

                 (18 U.S.C. § 3592(c)(l6)).



                                     NOTICE OF FORFEITURE

          As a result of committing an offense in violation of Title 18, United States Code, Section

11 ll(a) and (b ), as specifically charged in Count 1 of this Indictment, VICTOR EVERETTE

SILVERS a/k/a VICTOR E. SILVERS, defendant herein, shall forfeit to the United States,

pursuant to Title 18, United States Code, Sections 981(a)(l)(C) and 1956(c)(7), any property, real

or personal, which constitutes or is derived from proceeds traceable to the commission of said

offense.

          As a result of committing an offense in violation of Title 18, United States Code, Sections

922(g)(8) and 924(a)(2), as specifically charged in Count 4 of this Indictment, and offenses in

                                                  -6-
violation of Title 18, United States Code, Sections 924( c)(1 )(A), as specifically charged in Counts

5 and 6 of this Indictment, VICTOR EVERETTE SILVERS a/k/a VICTOR E. SILVERS,

defendant herein, shall forfeit to the United States, pursuant to Title 18, United States Code,

Section 924(d), and Title 28, United States Code, Section 2461, all firearms, magazines, and

ammunition involved in the commission of said offenses, including but not limited to the Smith

and Wesson, model M&P 9 Shield, 9 millimeter caliber semiautomatic pistol, bearing serial

number HZB5092, and ammunition.



                                              A TRUE BILL.




                                              FOREPERSON'

~~, k ~
MICHAEL A. BENNET
ACTING UNITED STATES ATTORNEY

MAB:SAH/LAD




                                                -7-
UNITED STATES OF AMERICA v. VICTOR EVERETTE SILVERS a/k/a VICTOR E. SILVERS

                                                           PENALTIES

Count 1:          Death or Life Imprisonrnent/$250,000 Fine/both/NM 5 yrs. Supervised Release
Count 2:          NM 20 yrs./250,000 Fine/both/NM 5 yrs. Supervised Release
Count 3:          NM Life/250,000 Fine/both/NM 5 yrs. Supervised Release
Count 4:          NM Life/$250,000/both/NM 5 yrs. Supervised Release
Count 5:          NM 10 yrs./$250,000 Fine/both/NM 3 yrs. Supervised Release
Count 6:          NL 10 yrs./NM Life/$250,000/both (consecutive)
Count 7:          NL 25 yrs./NM Life/$250,000 Fine/both (consecutive)


                                                              NOTICE

ANY PERSON CONVICTED OF AN OFFENSE AGAINST THE UNITED STATES SHALL BE SUBJECT TO SPECIAL
ASSESSMENTS, FINES, RESTITUTION & COSTS.


SPECIAL ASSESSMENTS

18 U.S.C. § 3013 requires that a special assessment shall be imposed for each count of a conviction of offenses committed after
November 11 , 1984, as follows:

           Misdemeanor:           $ 25 per count/individual               Felony:         $100 per count/individual
                                  $125 per count/other                                    $400 per count/other



In addition to any of the above assessments, you may also be sentenced to pay a fme. Such fme is due immediately unless the court
issues an order requiring payment by a date certain or sets out an installment schedule. You shall provide the United States Attorney's
Office with a current mailing address for the entire period that any part of the fme remains unpaid, or you may be held in contempt of
court. 18 U.S.C. § 3571 , 3572, 3611 , 3612

Failure to pav fine as ordered mav subject vou to the following:

           1.   INTEREST and PENALTIES as applicable by law according to last date of offense.

                     For offenses occurring after December 12. 1987:

                     No INTEREST will accrue on fines under $2,500.00.

                     INTEREST will accrue according to the Federal Civil Post-Judgment Interest Rate in effect at
                     the time of sentencing. This rate changes monthly. Interest accrues from the first business day
                     following the two week period after the date a fme is imposed.

                     PENALTIES of:

                     10% of fme balance if payment more than 30 days late.

                     15% of fine balance if payment more than 90 days late.

           2.        Recordation of a LIEN shall have the same force and effect as a tax lien.

           3.        Continuous GARNISHMENT may apply until your fme is paid.

           18 U.S.C. §§ 3612, 3613

                     If you WILLFULLY refuse to pay your fine, you shall be subject to an ADDITIONAL FINE
                     of not more than the greater of $10,000 or twice the unpaid balance of the fine; or
                     IMPRISONMENT fornot more than I year or both. 18 U.S.C. § 3615
RESTITUTION

If you are convicted of an offense under Title 18, U.S.C., or under certain air piracy offenses, you may also be ordered to make
restitution to any victim of the offense, in addition to, or in lieu of any other penalty authorized by law. 18 U.S.C. § 3663

APPEAL

If you appeal your conviction and the sentence to pay your fine is stayed pending appeal, the court shall require:

           1.        That you deposit the entire fine amount (or the amount due under an installment schedule
                     during the time of your appeal) in an escrow account with the U.S. District Court Clerk, or

          2.         Give bond for payment thereof.

           18 u.s.c. § 3572(g)

PAYMENTS

If you are ordered to make payments to the U.S. District Court Clerk's Office, certified checks or money orders should be made payable
to the Clerk. U.S. District Court and delivered to the appropriate division office listed below:

                     LOUISVILLE:                      Clerk, U.S . District Court
                                                      106 Gene Snyder U.S. Courthouse
                                                      601 West Broadway
                                                      Louisville, KY 40202
                                                      502/625-3500

                     BOWLING GREEN:                   Clerk, U.S. District Court
                                                      120 Federal Building
                                                      241 East Main Street
                                                      Bowling Green, KY 42101
                                                      270/393-2500

                     OWENSBORO:                       Clerk, U.S. District Court
                                                      126 Federal Building
                                                      423 Frederica
                                                      Owensboro, KY 42301
                                                      270/689-4400

                     PADUCAH:                         Clerk, U.S. District Court
                                                      127 Federal Building
                                                      501 Broadway
                                                      Paducah, KY 42001
                                                      270/415-6400

If the court finds that you have the present ability to pay, an order may direct imprisonment until payment is made.
